Exhibit 10.7B

 

AMENDMENT NO. THREE
TO BUILD-TO-SUIT LEASE

 

THIS AMENDMENT NO. THREE (“Amendment”) is made and entered into as of July 24,
2006, effective as of May 1, 2006 (the “Effective Date”), by and between SLOUGH
BTC, LLC, a Delaware limited liability company (“Landlord”) and RIGEL
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.            Landlord and Tenant are parties to that certain Build-To-Suit
Lease dated as of May 16, 2001 (the “Original Lease”), as amended by the
Amendment No. One to Build-to-Suit Lease dated as of October 18, 2002 (the
“First Amendment”) and by the Amendment No. Two to Build-to-Suit Lease dated as
of January 31, 2005 (the “Second Amendment”) (the Original Lease and the First
Amendment and Second Amendment being referred to herein collectively as the
“Lease”), pursuant to which Landlord leases to Tenant, and Tenant leases from
Landlord, the two connected buildings commonly known as 1170 Veterans Boulevard
and 1180 Veterans Boulevard, containing approximately 146,923 square feet in the
aggregate, in the Britannia Oyster Point business park, South San Francisco,
California.

 

B.            The parties wish to amend the Lease, effective as of the Effective
Date, to provide for, inter alia, (i) a deferral of certain amounts of rent
which would otherwise fall due during 2006 and 2007, (ii) terms for the future
payment of such deferred rent, and (iii) issuance of a new warrant to Landlord
or its nominee, all subject to the terms and conditions set forth herein.

 

C.            Unless otherwise defined herein, all capitalized terms have the
meanings assigned to them in the Lease.

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.             Deferral of Rent; Adjusted Current Rental Amount.  A portion of
Tenant’s monthly rental obligation under the Lease for the months from and
including May 2006 (Month 40 of the Lease term) through December 2007 (Month 59
of the Lease term) shall be deferred, subject to repayment in accordance with
Paragraph 3 below, and Tenant’s current monthly rental payment obligation under
the Lease shall be correspondingly reduced.  The amount of such deferral and
reduction (collectively, the “Deferred Rent”) shall be (a) for the months of May
2006 through December 2006, $250,000 per month (total deferral of $2,000,000 for
remainder of calendar year 2006); and (b) for the months of January 2007 through
November 2007, $333,333 per month, and for the month of December 2007, $333,337
(total deferral of $4,000,000 for calendar year 2007).  To reflect such
adjustments, the previously applicable minimum rent schedule under the Lease (as
set forth in Exhibit 1 to the First Amendment) is hereby modified, solely for
Months 40 through 59 of the Lease term, to read as set forth in Exhibit A
attached hereto and incorporated herein by this reference, subject to the
obligations set forth in this Amendment with respect to Deferred Rent.  Except
as expressly modified in such Exhibit A hereto, such previously applicable
minimum rent schedule shall remain in full force and effect.  Deferred Rent as
set forth in this Paragraph shall accrue interest at the rate of nine percent
(9%) per annum, compounded monthly, from the date the applicable rental
installment would have originally been due (but for this deferral) until the
date the

 

--------------------------------------------------------------------------------


 

applicable Deferred Rent amount is either actually paid or converted to an
Amortizable Balance (as of December 31, 2008) in accordance with Paragraph 3
below, as illustrated in Exhibit B attached hereto and incorporated herein by
this reference, whichever occurs first.

 

2.             Issuance of Warrant.  Substantially concurrently with the mutual
execution of this Amendment, Tenant shall execute, issue and deliver to Landlord
or Landlord’s nominee (which Landlord presently anticipates will be Kwacker
Limited, an affiliate of Landlord and the holder of certain existing warrants
previously issued by Tenant pursuant to the Lease), a Warrant, dated as of the
date of execution of this Amendment, in the form attached hereto as Exhibit C
and incorporated herein by this reference, for 100,000 shares of Tenant’s Common
Stock.  Such Warrant shall be exercisable at any time from the issue date
through the seventh (7th) anniversary of the issue date, inclusive.  The
exercise of such Warrant shall not result in any credit against payment of
Deferred Rent or accrued interest.  The exercise price per share under such
Warrant, to be inserted at the time of issuance, shall be equal to the higher of
(a) Ten Dollars ($10.00) per share or (b) one hundred ten percent (110%) of the
closing market price per share for Tenant’s Common Stock on the date of
execution of this Amendment.

 

3.             Payment of Deferred Rent.  The Deferred Rent, together with
interest thereon as provided in Paragraph 1 above, shall be repaid by Tenant, as
additional rent under the Lease, in accordance with the provisions of this
Paragraph 3.  All payments made by Tenant pursuant to this Paragraph 3 shall be
applied first to accrued interest on the Deferred Rent, then to the principal
amount of the Deferred Rent.  In the case of any such payment made prior to
January 1, 2009, the crediting of such payment against the principal amount of
the Deferred Rent shall be applied in chronological order (oldest deferred
amounts first).  In the case of any such payment made after amortization
payments have commenced on January 1, 2009 pursuant to subparagraph (a) below,
there shall be a recalculation of the required amortization payments (after
giving effect to the prepayment) as provided in the final sentence of such
subparagraph (a).

 

(a)           Amortized Repayment.  If the Deferred Rent and interest accrued
thereon have not been paid in full by December 31, 2008, the entire then
outstanding balance of Deferred Rent and interest accrued thereon (collectively,
the “Amortizable Balance”) shall be repaid by Tenant, as additional rent under
the Lease, in equal monthly installments amortized over four (4) years,
including interest at nine percent (9%) per annum on the unpaid portion of the
Amortizable Balance remaining outstanding from time to time.  A calculation of
the Amortizable Balance as of January 1, 2009 and of the required monthly
amortization payment based on such Amortizable Balance, assuming no prepayment
of any Deferred Rent or interest prior to January 1, 2009, is set forth in
Exhibit B attached hereto and incorporated herein by this reference.  Such
monthly amortization payments shall be due, together with minimum monthly rent
otherwise payable under the Lease, on the first day of each calendar month
beginning January 1, 2009 and continuing through December 1, 2012.  In the event
of any prepayment after December 31, 2008 of less than the entire then remaining
balance of Deferred Rent and interest thereon, the Amortizable Balance shall be
recalculated (after giving effect to such prepayment) and the required monthly
amortization payment under this Paragraph 3(a) and Exhibit B shall be
recalculated to provide for a level amortization of such recalculated
Amortizable Balance, with interest at nine percent (9%) per annum, over the
number of full calendar months remaining from the date of such prepayment
(beginning with the first full calendar month following the actual prepayment
date) through and including December 2012.

 

(b)           Voluntary Prepayment.  The Deferred Rent and interest accrued
thereon may be prepaid by Tenant at any time, without penalty, in Tenant’s sole
discretion.

 

2

--------------------------------------------------------------------------------


 

4.             No Other Modifications.  Except as otherwise expressly provided
herein, the terms and provisions of the Lease are unmodified and remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. Three as of the
date first set forth above, effective as of the Effective Date.

 

 

LANDLORD:

SLOUGH BTC, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

SLOUGH ESTATES USA INC.,

 

 

a Delaware corporation, Its
Managing Member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jonathan M. Bergschneider

 

 

 

 

 

 

Its:

Senior Vice President

 

 

 

 

TENANT:

RIGEL PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ James M. Gower

 

 

 

 

Its:

CEO

 

 

 

 

 

 

 

By:

Ryan D. Maynard

 

 

 

 

Its:

VP and Acting CFO

 

Attachments:

Exhibit A

Adjusted Minimum Rent Schedule

Exhibit B

Calculation of Amortizable Balance and Amortization Payment

Exhibit C

Form of Warrant

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Adjusted Minimum Rent Schedule

 

Pursuant to Paragraph 1 of the foregoing Amendment, the schedule of current
monthly minimum rental payments for Months 40 through 59 of the Lease term is
modified to read as follows:

 

Months

 

Previously Scheduled
Monthly Rent (per
Lease)

 

Deferred Monthly
Rent (per
Amendment)

 

Modified “Current”
Monthly Rent

 

 

 

 

 

 

 

 

 

040 – 047 (May 06 – Dec 06)

 

$

1,094,393

 

$

250,000

 

$

844,393

 

 

 

 

 

 

 

 

 

048 (Jan 07)

 

$

1,094,393

 

$

333,333

 

$

761,060

 

 

 

 

 

 

 

 

 

049 – 058 (Feb 07 – Nov 07)

 

$

1,128,917

 

$

333,333

 

$

795,584

 

 

 

 

 

 

 

 

 

059 (Dec 07)

 

$

1,128,917

 

$

333,337

 

$

795,580

 

 

 

 

 

 

 

 

 

060 (Jan 08)

 

$

1,128,917

 

none

 

no change

 

 

Month 60 and all subsequent months are unchanged, subject to Tenant’s obligation
to repay (as additional rent) the deferred rent and interest thereon as provided
in Paragraph 3 of the Amendment.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Calculation of Amortizable Balance and Amortization Payment

 

 

 

 

 

Cumulative

 

Interest (Monthly

 

Cumulative

 

 

 

Principal Amt.

 

Deferred P&I as

 

Compounding at

 

Deferred P&I

 

Month

 

Deferred Rent

 

of 1st of Month

 

9% p.a. (.7207%))

 

at Month-End

 

 

 

 

 

 

 

 

 

 

 

Apr 06

 

0

 

0

 

0

 

0

 

May 06

 

250,000

 

250,000

 

1,802

 

251,802

 

June 06

 

250,000

 

501,802

 

3,616

 

505,418

 

July 06

 

250,000

 

755,418

 

5,444

 

760,863

 

Aug 06

 

250,000

 

1,010,863

 

7,285

 

1,018,148

 

Sept 06

 

250,000

 

1,268,148

 

9,140

 

1,277,287

 

Oct 06

 

250,000

 

1,527,287

 

11,007

 

1,538,295

 

Nov 06

 

250,000

 

1,788,295

 

12,888

 

1,801,183

 

Dec 06

 

250,000

 

2,051,183

 

14,783

 

2,065,966

 

 

 

 

 

 

 

 

 

 

 

Jan 07

 

333,333

 

2,399,299

 

17,292

 

2,416,591

 

Feb 07

 

333,333

 

2,749,924

 

19,819

 

2,769,743

 

Mar 07

 

333,333

 

3,103,076

 

22,364

 

3,125,440

 

Apr 07

 

333,333

 

3,458,773

 

24,927

 

3,483,701

 

May 07

 

333,333

 

3,817,034

 

27,509

 

3,844,543

 

June 07

 

333,333

 

4,177,877

 

30,110

 

4,207,987

 

July 07

 

333,333

 

4,541,320

 

32,729

 

4,574,049

 

Aug 07

 

333,333

 

4,907,383

 

35,368

 

4,942,750

 

Sept 07

 

333,333

 

5,276,083

 

38,025

 

5,314,108

 

Oct 07

 

333,333

 

5,647,442

 

40,701

 

5,688,143

 

Nov 07

 

333,333

 

6,021,476

 

43,397

 

6,064,873

 

Dec 07

 

333,337

 

6,398,210

 

46,112

 

6,444,322

 

 

 

 

 

 

 

 

 

 

 

Jan 08

 

 

 

 

 

46,444

 

6,490,766

 

Feb 08

 

 

 

 

 

46,779

 

6,537,545

 

Mar 08

 

 

 

 

 

47,116

 

6,584,661

 

Apr 08

 

 

 

 

 

47,456

 

6,632,117

 

May 08

 

 

 

 

 

47,797

 

6,679,914

 

June 08

 

 

 

 

 

48,143

 

6,728,057

 

July 08

 

 

 

 

 

48,489

 

6,776,546

 

Aug 08

 

 

 

 

 

48,838

 

6,825,384

 

Sept 08

 

 

 

 

 

49,191

 

6,874,575

 

Oct 08

 

 

 

 

 

49,545

 

6,924,120

 

Nov 08

 

 

 

 

 

49,902

 

6,974,022

 

Dec 08

 

 

 

 

 

50,262

 

7,024,284

 

 

Amortization of $7,024,284 over 4 years at 9% interest = $173,498/mo

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Warrant

 

[See attached form.]

 

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

COMMON STOCK PURCHASE WARRANT

 

Warrant No. CS-[   ]

 

100,000 Shares

July 24, 2006

 

RIGEL PHARMACEUTICALS, INC.

 

WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK

 

1.             Issuance.  For value received, this Warrant is issued to KWACKER
LIMITED, a corporation organized and existing under the laws of England, by
RIGEL PHARMACEUTICALS, INC., a Delaware corporation (hereinafter with its
successors called the “Company”), in partial consideration for that certain
Amendment No. Three to Build-to-Suit Lease, dated as of the date hereof, between
the Company and Slough BTC, LLC, as landlord (“Amendment Three”).

 

2.             Purchase Price; Number of Shares.  The registered holder of this
Warrant (the “Holder”), commencing on the date hereof, is entitled upon
surrender of this Warrant with the subscription form annexed hereto duly
executed, at the principal office of the Company, to purchase from the Company
one hundred thousand (100,000) fully paid and nonassessable shares (the
“Shares”) of common stock, $.001 par value per share, of the Company (the
“Common Stock”), at a price per share of $0.57 (the “Purchase Price”).  Until
such time as this Warrant is exercised in full or expires, the Purchase Price
and the securities issuable upon exercise of this Warrant are subject to
adjustment as hereinafter provided.  The person or persons under whose name or
names any certificate representing shares of Common Stock is issued hereunder
shall be deemed to have become the holder of record of the shares represented
thereby as at the close of business on the date this Warrant is exercised with
respect to such shares, whether or not the transfer books of the Company shall
be closed.

 

3.             Payment of Purchase Price.  The Purchase Price may be paid (i) in
cash or by check; (ii) by the surrender by the Holder to the Company of any
promissory notes or other obligations issued by the Company, with all such notes
and obligations so surrendered being credited against the Purchase Price in an
amount equal to the principal amount thereof plus accrued interest to the date
of surrender; or (iii) by any combination of the foregoing.

 

4.             Net Issue Election.  The Holder may elect to receive, without the
payment by the Holder of any additional consideration, shares of Common Stock
equal to the value of this Warrant or any portion hereof by the surrender of
this Warrant or such portion to the Company, with the net issue election notice
annexed hereto duly executed, at the principal office of the Company. 
Thereupon, the Company shall issue to the Holder such number of fully paid and
nonassessable shares of Common Stock as is computed using the following formula:

 

 

X=

Y (A – B)

 

 

 

A

 

 

where:

 

X =

the number of shares of Common Stock to be issued to the Holder pursuant to this
Section 4.

 

 

 

 

 

 

Y =

the number of shares of Common Stock covered by this Warrant in respect of which
the

 

--------------------------------------------------------------------------------


 

 

 

 

net issue election is made pursuant to this Section 4.

 

 

 

 

 

 

A =

the Fair Market Value (defined below) of one share of Common Stock, as
determined at the time the net issue election is made pursuant to this
Section 4.

 

 

 

 

 

 

B =

the Purchase Price in effect under this Warrant at the time the net issue
election is made pursuant to this Section 4.

 

“Fair Market Value” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean the average of the closing or last reported
sale prices of the Common Stock as reported on the Nasdaq National Market over
the 30-day period ending five business days prior to the Determination Date;
provided, however, that (i) if the Common Stock is neither traded on the Nasdaq
National Market nor on a national securities exchange, then Fair Market Value
shall be the average of the closing or last reported sale prices of the Common
Stock over the 30-day period ending five business days prior to the
Determination Date reflected in the over-the-counter market, as reported by the
National Quotation Bureau, Inc. or any organization performing a similar
function, or if closing prices are not then routinely reported for the
over-the-counter market, the average of the last bid and asked prices of the
Common Stock over the 30-day period ending five business days prior to the
Determination Date, and (ii) if there is no public market for the Common Stock,
then Fair Market Value shall be determined in good faith by the Company’s Board
of Directors.

 

5.             Partial Exercise.  This Warrant may be exercised in part, and the
Holder shall be entitled to receive a new warrant, which shall be dated as of
the date of this Warrant, covering the number of shares in respect of which this
Warrant shall not have been exercised.

 

6.             Fractional Shares.  In no event shall any fractional share of
Common Stock be issued upon any exercise of this Warrant.  If, upon exercise of
this Warrant as an entirety, the Holder would, except as provided in this
Section 6, be entitled to receive a fractional share of Common Stock, then the
Company shall pay in lieu thereof, the Fair Market Value of such fractional
share in cash.

 

7.             Expiration Date.  This Warrant or any Successor Warrant (as
defined in Section 10 below) shall remain exercisable until the close of
business on July 24, 2013, when it shall expire and thereafter be void.

 

8.             Reserved Shares; Valid Issuance.  The Company covenants that it
will at all times from and after the date hereof reserve and keep available such
number of its authorized shares of Common Stock, free from all preemptive or
similar rights therein, as will be sufficient to permit the exercise of this
Warrant in full into shares of Common Stock upon such exercise.  The Company
further covenants that such shares as may be issued pursuant to such exercise
will, upon issuance, be duly and validly issued, fully paid and nonassessable
and free from all taxes, liens and charges with respect to the issuance thereof.

 

9.             Stock Splits and Dividends.  If after the date hereof the Company
shall subdivide the Common Stock, by split-up or otherwise, or combine the
Common Stock, or issue additional shares of Common Stock in payment of a stock
dividend on the Common Stock, the number of shares of Common Stock issuable on
the exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination, and the Purchase Price shall forthwith be proportionately
decreased in the case of a subdivision or stock dividend, or proportionately
increased in the case of a combination.

 

10.          Mergers and Reclassifications.

 

(a)           If after the date hereof the Company shall enter into any
Reorganization (as hereinafter defined), then, as a condition of such
Reorganization, lawful provisions shall be made, and duly executed documents
evidencing the same from the Company or its successor shall be delivered to the
Holder (a “Successor Warrant”), so that the Holder shall thereafter have the
right to purchase, at a total price not to exceed that payable upon the exercise
of this Warrant in full, the kind and amount of shares of stock and other
securities and property receivable upon such Reorganization by a holder of the
number of shares of Common Stock which might have been purchased by the Holder
immediately prior to such Reorganization, and in any such case appropriate
provisions shall be made

 

--------------------------------------------------------------------------------


 

with respect to the rights and interest of the Holder to the end that the
provisions hereof (including without limitation, provisions for the adjustment
of the Purchase Price and the number of shares issuable hereunder and the
provisions relating to the net issue election) shall thereafter be applicable in
relation to any shares of stock or other securities and property thereafter
deliverable upon exercise hereof.

 

(b)          For the purposes of this Section 10:

 

(i)            the term “Acquisition Transaction” shall include without
limitation any consolidation of the Company with, or merger of the Company into,
another corporation or other business organization (other than a merger in which
the Company is the surviving corporation and which does not result in any
reclassification or change of the outstanding Common Stock); and

 

(ii)           the term “Reorganization” shall include without limitation any
reclassification, capital reorganization or change of the Common Stock (other
than as a result of a subdivision, combination or stock dividend provided for in
Section 9 hereof), an Acquisition Transaction, or any sale or conveyance to
another corporation or other business organization of all or substantially all
of the assets of the Company.

 

11.          Certificate of Adjustment.  Whenever the Purchase Price is
adjusted, as herein provided, the Company shall promptly deliver to the Holder a
certificate of the Company’s Chief Financial Officer setting forth the Purchase
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.

 

12.          Notices of Record Date, Etc.  In the event of:

 

(a)           any taking by the Company of a record of the holders of any class
of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or any right to
subscribe for, purchase, sell or otherwise acquire or dispose of any shares of
stock of any class or any other securities or property, or to receive any other
right;

 

(b)           any reclassification of the capital stock of the Company, capital
reorganization of the Company, consolidation or merger involving the Company, or
sale or conveyance of all or substantially all of its assets; or

 

(c)           any voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

then in each such event the Company will provide or cause to be provided to the
Holder a written notice thereof.  Such notice shall be provided at least
fifteen (15) calendar days prior to the date specified in such notice on which
any such action is to be taken.

 

13.          Representations, Warranties and Covenants.  This Warrant is issued
and delivered by the Company and accepted by each Holder on the basis of the
following representations, warranties and covenants made by the Company:

 

(a)           The Company has all necessary authority to issue, execute and
deliver this Warrant and to perform its obligations hereunder.  This Warrant has
been duly authorized, issued, executed and delivered by the Company and is the
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws of general application affecting the
enforcement of Holder’s rights or by general equity principles or public policy
concerns.

 

(b)           The shares of Common Stock issuable upon the exercise of this
Warrant have been duly authorized and reserved for issuance by the Company and,
when issued in accordance with the terms hereof, will be validly issued, fully
paid and nonassessable.

 

(c)           The issuance, execution and delivery of this Warrant do not, and
the issuance of the shares of Common Stock upon the exercise of this Warrant in
accordance with the terms hereof will not, (i) violate or contravene the
Company’s Amended and Restated Certificate of Incorporation or by-laws, or any
law, statute,

 

--------------------------------------------------------------------------------


 

regulation, rule, judgment or order applicable to the Company, (ii) violate,
contravene or result in a breach or default under any material contract,
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound or (iii) require the consent or approval of or
the filing of any notice or registration with any person or entity.

 

14.          Amendment and Waiver.  The terms of this Warrant may be amended,
modified or waived only with the written consent of the party against which
enforcement of the same is sought.

 

15.          Representations and Covenants of the Holder.  This Common Stock
Purchase Warrant has been entered into by the Company in reliance upon the
following representations and covenants of the Holder, which by its acceptance
hereof the Holder hereby confirms:

 

(a)           Investment Purpose.  The right to acquire Common Stock or the
Common Stock issuable upon exercise of the Holder’s rights contained herein will
be acquired for investment and not with a view to the sale or distribution of
any part thereof, and the Holder has no present intention of selling or engaging
in any public distribution of the same except pursuant to a registration or
exemption.

 

(b)           Accredited Investor.  Holder is an “accredited investor” within
the meaning of the Securities and Exchange Commission’s Rule 501 of
Regulation D, as presently in effect.

 

(c)           Private Issue.  The Holder understands (i) that the Common Stock
issuable upon exercise of the Holder’s rights contained herein is not registered
under the 1933 Act or qualified under applicable state securities laws on the
ground that the issuance contemplated by this Warrant will be exempt from the
registration and qualifications requirements thereof and (ii) that the Company’s
reliance on such exemption is predicated on the representations set forth in
this Section 15.

 

(d)           Financial Risk.  The Holder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment and has the ability to bear the economic risks of its
investment.

 

16.          Notices, Transfers, Etc.

 

(a)           Any notice or written communication required or permitted to be
given to the Holder may be given by certified mall or delivered to the Holder at
the address most recently provided by the Holder to the Company.

 

(b)           Subject to compliance with applicable federal and state securities
laws, this Warrant may be transferred by the Holder with respect to any or all
of the shares purchasable hereunder.  Upon surrender of this Warrant to the
Company, together with the assignment notice annexed hereto duly executed, for
transfer of this Warrant as an entirety by the Holder, the Company shall issue a
new warrant of the same denomination to the assignee.  Upon surrender of this
Warrant to the Company, together with the assignment hereof properly endorsed,
by the Holder for transfer with respect to a portion of the shares of Common
Stock purchasable hereunder, the Company shall issue a new warrant to the
assignee, in such denomination as shall be requested by the Holder hereof, and
shall issue to such Holder a new warrant covering the number of shares in
respect of which this Warrant shall not have been transferred.

 

(c)           In case this Warrant shall be mutilated, lost, stolen or
destroyed, the Company shall issue a new warrant of like tenor and denomination
and deliver the same (i) in exchange and substitution for and upon surrender and
cancellation of any mutilated Warrant or (ii) in lieu of any Warrant lost,
stolen or destroyed, upon receipt of an affidavit of the Holder or other
evidence reasonably satisfactory to the Company of the loss, theft or
destruction of such Warrant and an indemnification of loss by the Holder in
favor of the Company.

 

17.          Transfer to Comply with the Securities Act of 1933.   This Warrant
may not be exercised and neither this Warrant nor any of the Shares, nor any
interest in either, may be offered, sold, assigned, pledged, hypothecated,
encumbered or in any other manner transferred or disposed of, in whole or in
part, except in

 

--------------------------------------------------------------------------------


 

compliance with applicable United States federal and state securities laws and
the terms and conditions hereof.  Each Warrant shall bear a legend in
substantially the same form as the legend set forth on the first page of this
Warrant.  Each certificate for Shares issued upon exercise of this Warrant,
unless at the time of exercise such Shares are acquired pursuant to a
registration statement that has been declared effective under the Securities Act
of 1933, as amended (the “Securities Act”), and applicable blue sky laws, shall
bear a legend substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

Any certificate for any Shares issued at any time in exchange or substitution
for any certificate for any Shares bearing such legend (except a new certificate
for any Shares issued after the acquisition of such Shares pursuant to a
registration statement that has been declared effective under the Securities
Act) shall also bear such legend unless, in the opinion of counsel for the
Company, the Shares represented thereby need no longer be subject to the
restriction contained herein.  The provisions of this Section 17 shall be
binding upon all subsequent holders of certificates for Shares bearing the above
legend and all subsequent holders of this Warrant, if any.

 

18.          Rights of Holder.  Holder shall not, by virtue hereof, be entitled
to any rights of a stockholder of the Company, either at law or equity, and the
rights of Holder are limited to those expressed in this Warrant.  Nothing
contained in this Warrant shall be construed as conferring upon Holder hereof
the right to vote or to consent or to receive notice as a stockholder of the
Company on any matters or with respect to any rights whatsoever as a stockholder
of the Company.  No dividends or interest shall be payable or accrued in respect
of this Warrant or the interest represented hereby or the Shares purchasable
hereunder until, and only to the extent that, this Warrant shall have been
exercised in accordance with its terms.

 

19.  “Market Stand Off” Agreement.  Holder hereby agrees not to sell, transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale of, any
Common Stock (or other securities) of the Company held by Holder for a period
specified by a representative of the underwriters of Common Stock (or other
securities) of the Company not to exceed ninety (90) days following the
effective date of a registration statement of the Company filed under the
Securities Act; provided that all officers and directors of the Company and each
holder of that number of shares of Common Stock equal to or greater than the
number of Shares then issuable upon exercise of this Warrant enter into similar
agreements.

 

20.          No Impairment.  The Company will not, by amendment of its
Certificate or through any reclassification, capital reorganization,
consolidation, merger, sale or conveyance of assets, dissolution, liquidation,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder.

 

21.          Governing Law.  The provisions and terms of this Warrant shall be
governed by and construed in accordance with the internal laws of the State of
California.

 

22.          Successors and Assigns.  This Warrant shall be binding upon the
Company’s successors and assigns and shall inure to the benefit of the Holder’s
successors, legal representatives and permitted assigns.

 

23.          Business Days.  If the last or appointed day for the taking of any
action required or the expiration of any rights granted herein shall be a
Saturday or Sunday or a legal holiday in California, then such action may be

 

--------------------------------------------------------------------------------


 

taken or right may be exercised on the next succeeding day which is not a
Saturday or Sunday or such a legal holiday.

 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed by its
duly authorized officer and to be dated as of the date first written above.

 

 

Company:

 

 

 

 

 

RIGEL PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ James M. Gower

 

 

James M. Gower

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SUBSCRIPTION

 

To:

 

 

Date:

 

 

The undersigned hereby subscribes for                 shares of Common Stock
covered by this Warrant.  The certificate(s) for such shares shall be issued in
the name of the undersigned or as otherwise indicated below:

 

 

 

 

Signature

 

 

 

 

 

Name for Registration

 

 

 

 

 

Mailing Address

 

NET ISSUE ELECTION NOTICE

 

To:

 

 

Date:

 

 

The undersigned hereby elects under Section 4 to surrender the right to purchase
                    shares of Common Stock pursuant to this Warrant.  The
certificate(s) for such shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below:

 

 

 

 

Signature

 

 

 

 

 

Name for Registration

 

 

 

 

 

Mailing Address

 

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

For value received                                         hereby sells, assigns
and transfers unto

 

[Please print or type the name and address of Assignee]

 

the within Warrant, and does hereby irrevocably constitute and appoint
                                    its attorney to transfer the within Warrant
on the books of the within named Company with full power of substitution on the
premises.

 

DATED:

 

 

 

 

 

 

 

 

 

IN THE PRESENCE OF:

 

 

 

 

--------------------------------------------------------------------------------